

	

		II 

		109th CONGRESS

		1st Session

		S. 521

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mrs. Hutchison (for

			 herself, Mr. Kennedy,

			 Mr. Cornyn, and Mr. Schumer) introduced the following bill; which

			 was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To amend the Public Health Service Act to

		  direct the Secretary of Health and Human Services to establish, promote, and

		  support a comprehensive prevention, research, and medical management referral

		  program for hepatitis C virus infection.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Hepatitis C Epidemic Control and

			 Prevention Act.

		

			2.

			Findings

			Congress makes the following

			 findings:

			

				(1)

				Approximately 5,000,000

			 Americans are infected with the hepatitis C virus (referred to in this section

			 as HCV), and more than 3,000,000 Americans are chronically

			 infected, making HCV the Nation's most common chronic blood borne virus

			 infection.

			

				(2)

				Nearly 2 percent of the

			 population of the United States have been infected with HCV.

			

				(3)

				Conservative estimates

			 indicate that approximately 30,000 Americans are newly infected with HCV each

			 year, and that number has been growing since 2001.

			

				(4)

				HCV infection, in the United

			 States, is the most common cause of chronic liver disease, liver cirrhosis, and

			 liver cancer, the most common indication for liver transplant, and the leading

			 cause of death in people with HIV/AIDS. In addition, there may be links between

			 HCV and certain other diseases, given that a high number of people infected

			 with HCV also suffer from type 2 diabetes, lymphoma, thyroid and certain blood

			 disorders, and autoimmune disease.

			

				(5)

				The majority of individuals

			 infected with HCV are unaware of their infection. Individuals infected with HCV

			 serve as a source of transmission to others and, since few individuals are

			 aware they are infected, they are unlikely to take precautions to prevent the

			 spread or exacerbation of their infection.

			

				(6)

				There is no vaccine available

			 to prevent HCV infection.

			

				(7)

				Treatments are available that

			 can eradicate the disease in approximately 50 percent of those who are treated,

			 and behavioral changes can slow the progression of the disease.

			

				(8)

				Conservative estimates place

			 the costs of direct medical expenses for HCV at more than $1,000,000,000 in the

			 United States annually, and such costs will undoubtedly increase in the absence

			 of expanded prevention and treatment efforts.

			

				(9)

				To combat the HCV epidemic in

			 the United States, the Centers for Disease Control and Prevention developed

			 Recommendations for Prevention and Control of Hepatitis C Virus (HCV) Infection

			 and HCV-Related Chronic Disease in 1998 and the National Hepatitis C Prevention

			 Strategy in 2001, and the National Institutes of Health convened Consensus

			 Development Conferences on the Management of Hepatitis C in 1997 and 2002.

			 These recommendations and guidelines provide a framework for HCV prevention,

			 control, research, and medical management referral programs.

			

				(10)

				The Department of Veterans

			 Affairs (referred to in this paragraph as the VA), which cares

			 for more people infected with HCV than any other health care system, is the

			 Nation’s leader in HCV screening, testing, and treatment. Since 1998, it has

			 been the VA’s policy to screen for HCV risk factors all veterans receiving VA

			 health care, and the VA currently recommends testing for all those who are

			 found to be at risk for the virus and for all others who wish to

			 be tested. In fiscal year 2004, over 98 percent of VA patients had been

			 screened for HCV risk factors, and over 90 percent of those at

			 risk were tested. For all veterans who test positive for HCV and enroll

			 in VA medical care, the VA offers medications that can help HCV or its

			 complications. The VA also has programs for HCV patient and provider education,

			 clinical care, data-based quality improvement, and research, and it has 4

			 Hepatitis C Resource Centers to develop and disseminate innovative practices

			 and tools to improve patient care. This comprehensive program should be

			 commended and could potentially serve as a model for future HCV

			 programs.

			

				(11)

				Federal support is necessary

			 to increase knowledge and awareness of HCV and to assist State and local

			 prevention and control efforts.

			

			3.

			Prevention, control, and medical management of hepatitis

			 c

			Title III of the

			 Public Health Service Act

			 (42 U.S.C.

			 241 et seq.) is amended by adding at the end the

			 following:

			

				

					R

					Prevention, control, and medical management of hepatitis

				c

					

						399AA.

						Federal Plan for the prevention, control, and medical

				management of hepatitis c

						

							(a)

							In general

							The Secretary shall develop

				and implement a plan for the prevention, control, and medical management of the

				hepatitis C virus (referred to in this part as HCV) that

				includes strategies for education and training, surveillance and early

				detection, and research.

						

							(b)

							Input in development of Plan

							In developing the plan

				under subsection (a), the Secretary shall—

							

								(1)

								be guided by existing

				recommendations of the Centers for Disease Control and Prevention and the

				National Institutes of Health; and

							

								(2)

								consult with—

								

									(A)

									the Director of the Centers

				for Disease Control and Prevention;

								

									(B)

									the Director of the

				National Institutes of Health;

								

									(C)

									the Administrator of the

				Health Resources and Services Administration;

								

									(D)

									the heads of other Federal

				agencies or offices providing services to individuals with HCV infections or

				the functions of which otherwise involve HCV;

								

									(E)

									medical advisory bodies

				that address issues related to HCV; and

								

									(F)

									the public,

				including—

									

										(i)

										individuals infected with

				the HCV; and

									

										(ii)

										advocates concerned with

				issues related to HCV.

									

							(c)

							Biennial assessment of Plan

							

								(1)

								In general

								The Secretary shall conduct

				a biennial assessment of the plan developed under subsection (a) for the

				purpose of incorporating into such plan new knowledge or observations relating

				to HCV and chronic HCV (such as knowledge and observations that may be derived

				from clinical, laboratory, and epidemiological research and disease detection,

				prevention, and surveillance outcomes) and addressing gaps in the coverage or

				effectiveness of the plan.

							

								(2)

								Publication of notice of assessments

								Not later than October 1 of

				the first even numbered year beginning after the date of enactment of the

				Hepatitis C Epidemic Control and Prevention

				Act, and October 1 of each even numbered year thereafter, the

				Secretary shall publish in the Federal Register a notice of the results of the

				assessments conducted under paragraph (1). Such notice shall include—

								

									(A)

									a description of any

				revisions to the plan developed under subsection (a) as a result of the

				assessment;

								

									(B)

									an explanation of the basis

				for any such revisions, including the ways in which such revisions can

				reasonably be expected to further promote the original goals and objectives of

				the plan; and

								

									(C)

									in the case of a

				determination by the Secretary that the plan does not need revision, an

				explanation of the basis for such determination.

								

						399BB.

						Elements of the Federal Plan for the prevention, control, and

				medical management of hepatitis c

						

							(a)

							Education and training

							The Secretary, acting

				through the Director of the Centers for Disease Control and Prevention, shall

				implement programs to increase awareness and enhance knowledge and

				understanding of HCV. Such programs shall include—

							

								(1)

								the conduct of health

				education, public awareness campaigns, and community outreach activities to

				promote public awareness and knowledge about risk factors, the transmission and

				prevention of infection with HCV, the value of screening for the early

				detection of HCV infection, and options available for the treatment of chronic

				HCV;

							

								(2)

								the training of healthcare

				professionals regarding the prevention, detection, and medical management of

				the hepatitis B virus (referred to in this part as HBV) and HCV,

				and the importance of vaccinating HCV-infected individuals and those at risk

				for HCV infection against the hepatitis A virus and HBV; and

							

								(3)

								the development and

				distribution of curricula (including information relating to the special needs

				of individuals infected with HBV or HCV, such as the importance of early

				intervention and treatment and the recognition of psychosocial needs) for

				individuals providing hepatitis counseling, as well as support for the

				implementation of such curricula by State and local public health

				agencies.

							

							(b)

							Early detection and surveillance

							

								(1)

								In general

								The Secretary, acting

				through the Director of the Centers for Disease Control and Prevention, shall

				support activities described in paragraph (2) to promote the early detection of

				HCV infection, identify risk factors for infection, and conduct surveillance of

				HCV infection trends.

							

								(2)

								Activities

								

									(A)

									Voluntary testing programs

									

										(i)

										In general

										The Secretary shall support

				and promote the development of State, local, and tribal voluntary HCV testing

				programs to aid in the early identification of infected individuals.

									

										(ii)

										Confidentiality of test results

										The results of a HCV test

				conducted by a testing program developed or supported under this subparagraph

				shall be considered protected health information (in a manner consistent with

				regulations promulgated under section 264(c) of the

				Health Insurance Portability and Accountability

				Act of 1996 (42 U.S.C. 1320d–2 note))

				and may not be used for any of the following:

										

											(I)

											Issues relating to health

				insurance.

										

											(II)

											To screen or determine

				suitability for employment.

										

											(III)

											To discharge a person from

				employment.

										

									(B)

									Counseling regarding viral hepatitis

									The Secretary shall support

				State, local, and tribal programs in a wide variety of settings, including

				those providing primary and specialty healthcare services in nonprofit private

				and public sectors, to—

									

										(i)

										provide individuals with

				information about ongoing risk factors for HCV infection with client-centered

				education and counseling that concentrates on changing behaviors that place

				them at risk for infection; and

									

										(ii)

										provide individuals

				infected with HCV with education and counseling to reduce the risk of harm to

				themselves and transmission of the virus to others.

									

									(C)

									Vaccination against viral hepatitis

									With respect to individuals

				infected, or at risk for infection, with HCV, the Secretary shall provide

				for—

									

										(i)

										the vaccination of such

				individuals against hepatitis A virus, HBV, and other infectious diseases, as

				appropriate, for which such individuals may be at increased risk; and

									

										(ii)

										the counseling of such

				individuals regarding hepatitis A, HBV, and other viral hepatides.

									

									(D)

									Medical referral

									The Secretary shall

				support—

									

										(i)

										referral of persons

				infected with or at risk for HCV, for drug or alcohol abuse treatment where

				appropriate; and

									

										(ii)

										referral of persons

				infected with HCV—

										

											(I)

											for medical evaluation to

				determine their stage of chronic HCV and suitability for antiviral treatment;

				and

										

											(II)

											for ongoing medical

				management of HCV.

										

								(3)

								Hepatitis C Coordinators

								The Secretary, acting

				through the Director of the Centers for Disease Control and Prevention, shall,

				upon request, provide a Hepatitis C Coordinator to a State health department in

				order to enhance the management, networking, and technical expertise needed to

				ensure successful integration of HCV prevention and control activities into

				existing public health programs.

							

							(c)

							Surveillance and epidemiology

							

								(1)

								In general

								The Secretary shall promote

				and support the establishment and maintenance of State HCV surveillance

				databases, in order to—

								

									(A)

									identify risk factors for

				HCV infection;

								

									(B)

									identify trends in the

				incidence of acute and chronic HCV;

								

									(C)

									identify trends in the

				prevalence of HCV infection among groups that may be disproportionately

				affected by HCV, including individuals living with HIV, military veterans,

				emergency first responders, racial or ethnic minorities, and individuals who

				engage in high risk behaviors, such as intravenous drug use; and

								

									(D)

									assess and improve HCV

				infection prevention programs.

								

								(2)

								Seroprevalence studies

								The Secretary shall conduct

				a population-based seroprevalence study to estimate the current and future

				impact of HCV. Such studies shall consider the economic and clinical impacts of

				HCV, as well as the impact of HCV on quality of life.

							

								(3)

								Confidentiality

								Information contained in

				the databases under paragraph (1) or derived through studies under paragraph

				(2) shall be de-identified in a manner consistent with regulations under

				section 264(c) of the Health Insurance

				Portability and Accountability Act of 1996.

							

							(d)

							Research network

							The Secretary, acting

				through the Director of the Centers for Disease Control and Prevention and the

				Director of the National Institutes of Health, shall—

							

								(1)

								conduct epidemiologic

				research to identify best practices for HCV prevention;

							

								(2)

								establish and support a

				Hepatitis C Clinical Research Network for the purpose of conducting research

				related to the treatment and medical management of HCV; and

							

								(3)

								conduct basic research to

				identify new approaches to prevention (such as vaccines) and treatment for

				HCV.

							

							(e)

							Referral for medical management of chronic HCV

							The Secretary shall support

				and promote State, local, and tribal programs to provide HCV-positive

				individuals with referral for medical evaluation and management, including

				currently recommended antiviral therapy when appropriate.

						

							(f)

							Underserved and disproportionately affected

				populations

							In carrying out this

				section, the Secretary shall provide expanded support for individuals with

				limited access to health education, testing, and healthcare services and groups

				that may be disproportionately affected by HCV.

						

							(g)

							Study and report regarding VA program and Federal

				plan

							

								(1)

								Study

								The Secretary shall conduct

				a study to examine the comprehensive HCV programs that have been implemented by

				the Department of Veterans Affairs (referred to in this subsection as the

				VA), including the Hepatitis C Resource Center program, to

				determine whether any of these programs, or components of these programs,

				should be part of the Federal plan to combat HCV.

							

								(2)

								Report

								Not later than 12 months

				after date of enactment of the Hepatitis C

				Epidemic Control and Prevention Act, the Secretary shall submit

				to Congress a report that describes the results of the study required under

				paragraph (1).

							

								(3)

								Consideration of report

								The Secretary shall take

				into consideration the content of the report required under paragraph (2) in

				conducting the biennial assessment required under section 399AA(c).

							

							(h)

							Evaluation of program

							The Secretary shall develop

				benchmarks for evaluating the effectiveness of the programs and activities

				conducted under this section and make determinations as to whether such

				benchmarks have been achieved.

						

						399CC.

						Grants

						

							(a)

							In general

							The Secretary may award

				grants to, or enter into contracts or cooperative agreements with, States,

				political subdivisions of States, Indian tribes, or nonprofit entities that

				have special expertise relating to HCV, to carry out activities under this

				part.

						

							(b)

							Application

							To be eligible for a grant,

				contract, or cooperative agreement under subsection (a), an entity shall

				prepare and submit to the Secretary an application at such time, in such

				manner, and containing such information as the Secretary may require.

						

						399DD.

						Authorization of appropriations

						There are authorized to be

				appropriated to carry out this part $90,000,000 for fiscal year 2006, and such

				sums as may be necessary for each of fiscal years 2007 through 2010.

					.

		

			4.

			Liver Disease Research Advisory Board

			Part B of title IV of the

			 Public Health Service Act

			 (42 U.S.C.

			 284 et seq.) is amended by adding at the end the

			 following:

			

				

					409J.

					Liver Disease Research Advisory Board

					

						(a)

						Establishment

						Not later than 90 days

				after the date of enactment of the Hepatitis

				C Epidemic Control and Prevention Act, the Director of the

				National Institutes of Health shall establish a board to be known as the Liver

				Disease Research Advisory Board (referred to in this section as the

				Advisory Board).

					

						(b)

						Duties

						The Advisory Board shall

				advise and assist the Director of the National Institutes of Health concerning

				matters relating to liver disease research, including by developing and

				revising the Liver Disease Research Action Plan.

					

						(c)

						Voting members

						The Advisory Board shall be

				composed of 18 voting members to be appointed by the Director of the National

				Institutes of Health, in consultation with the Director of the National

				Institute of Diabetes and Digestive and Kidney Diseases (referred to in this

				subsection as the NIDDK), of whom 12 such individuals shall be

				eminent scientists and 6 such individuals shall be lay persons. The Director of

				the National Institutes of Health, in consultation with the Director of the

				NIDDK, shall select 1 of the members to serve as the Chair of the Advisory

				Board.

					

						(d)

						Ex officio members

						The Director of the

				National Institutes of Health shall appoint each director of a national

				research institute that funds liver disease research to serve as a nonvoting,

				ex officio member of the Advisory Board. The Director of the National

				Institutes of Health shall invite 1 representative of the Centers for Disease

				Control and Prevention, 1 representative of the Food and Drug Administration,

				and 1 representative of the Department of Veterans Affairs to serve as such a

				member. Each ex officio member of the Advisory Board may appoint an individual

				to serve as that member’s representative on the Advisory Board.

					

						(e)

						Liver Disease Research Action Plan

						

							(1)

							Development

							Not later than 15 months

				after the date of enactment of the Hepatitis

				C Epidemic Control and Prevention Act, the Advisory Board shall

				develop (with appropriate support from the Director) a comprehensive plan for

				the conduct and support of liver disease research to be known as the Liver

				Disease Research Action Plan. The Advisory Board shall submit the Plan to the

				Director of National Institutes of Health and the head of each institute or

				center within the National Institutes of Health that funds liver disease

				research.

						

							(2)

							Content

							The Liver Disease Research

				Action Plan shall identify scientific opportunities and priorities for liver

				disease research necessary to increase understanding of and to prevent, cure,

				and develop better treatment protocols for liver diseases.

						

							(3)

							Revision

							The Advisory Board shall

				revise every 2 years the Liver Disease Research Action Plan, but shall meet

				annually to review progress and to amend the Plan as may be appropriate because

				of new scientific discoveries.

						.

		

